              Case 4:19-cr-00375-PSH Document 11 Filed 02/09/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                     4:19-CR-00375-PSH
                                        4:21-CV-00099-PSH

JERRY SMITH

                                               ORDER

          For the reasons set out below, Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. No. 10) is DENIED. His Motion for Extension of Time

to File Petition (Doc. No. 9) is MOOT.

I.        BACKGROUND

          On October 16, 2019, Petitioner pled guilty to possession of a prohibited object (cell

phone) in prison.1 He was sentenced to seven months in prison the same day.2 He did not

appeal.

          Petitioner argues (1) that he was subjected to “unlawful double counting” because he lost

263 days of good time credit and was sentenced to seven months; and (2) there are different

dates in the incident report.

II.       DISCUSSION

          First, the “double counting argument” is appropriate for direct appeal, not a collateral

attack. Second, the argument is without merit, since “prison discipline does not preclude a

subsequent criminal prosecution or punishment for the same acts.”3


          1
           Doc. No. 5.
          2
           Doc. No. 6.
          3
           Garrity v. Fiedler, 41 F.3d 1150, 1152 (7th Cir. 1994) (citing cases).

                                                   1
          Case 4:19-cr-00375-PSH Document 11 Filed 02/09/21 Page 2 of 2




        Petitioner also alleges there are different dates in the administrative report, in violation of

BOP policy. A habeas petition is not the proper avenue to make this claim. Petitioner seems to

realize this, since he already made the argument to the BOP, and was denied. Additionally,

Defendant pled guilty to the charge, and has not shown how he was prejudiced by there being

different dates in the report.

                                          CONCLUSION

        Based on the findings of fact and conclusions of law above, Petitioner’s Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. ' 2255 (Doc. No. 10) is DENIED. The

Motion for Extension of Time to File Petition (Doc. No. 9) is MOOT.

        IT IS SO ORDERED this 9th day of February, 2021.


                                                       _______________________________
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
